DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit” “motor driving control unit” “amount-of-movement detecting unit” “coordinate position detecting unit” “rounding processing unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Myers US 2015/0234371 A1 in view of Poulos et al. US 2014/0306993 A1.

	Myers teaches:
1. A control device configured to control a motor for performing axial feed of a moved object, comprising: 
an input unit configured to allow an operator to perform an axial feed operation and specify an axial feed rate; [Fig. 1 124]
a motor driving control unit configured to drive the motor so that the moved object moves at the specified axial feed rate only while the axial feed operation is being performed by the operator; [Fig. 1 130]
Myers does not teach the following limitation, however, Paulos teaches:
an amount-of-movement detecting unit configured to detect an amount of movement of the moved object in an axial feed direction; [Fig. 6 8314]
a coordinate position detecting unit configured to detect, based on the amount of movement, a coordinate position of the moved object in the axial feed direction on a predetermined coordinate system; [Fig. 5A 512]
a display unit configured to display at least the coordinate position; [Fig. 6 8318] and 
a rounding processing unit configured to perform rounding processing for rounding, to a rounding place corresponding to the specified axial feed rate, at least one of the coordinate position and the amount of movement of the moved object at a time when the axial feed operation is stopped by the operator, [Fig. 5A, the objects coordinates are “rounded” or “snapped” to the coordinate system]
Myers further teaches:
wherein the motor driving control unit is further configured to drive the motor so that at least one of the coordinate position and the amount of movement of the moved object is rounded based on a result of the rounding processing. [Fig. 6 control signal drives the motor]

It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Paulos with those of Myers to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the teachings because Paulos teaches that “snap grid” positioning system can help a user manually positioning objects (either real or virtual) (See para. 0001-0004).

2. The control device according to claim 1, wherein the rounding processing unit is configured to perform the rounding processing by rounding up at least one of the coordinate position and the amount of movement of the moved object at the time when the axial feed operation is stopped by the operator, to the rounding place so that figures after the rounding place become zero.  [Fig. 5A, the snapped grid spaces reposition the object to the grid]

	Paulos teaches:
3. The control device according to claim 1, wherein the rounding processing unit is configured to perform the rounding processing by rounding down at least one of the coordinate position and the amount of movement of the moved object at the time when the axial feed operation is stopped by the operator, to the rounding place so that figures after the rounding place become zero.  [Fig. 5A, the snapped grid spaces reposition the object to the grid]

	Paulos teaches:
4. The control device according to claim 1, wherein the rounding processing unit is configured to perform the rounding processing by rounding in a round half up manner at least one of the coordinate position and the amount of movement of the moved object at the time when the axial feed operation is stopped by the operator, to the rounding place so that figures after the rounding place become zero.  [Fig. 5A, the snapped grid spaces reposition the object to the grid]




5. The control device according to claim 1, wherein the rounding processing unit is configured to perform the rounding processing for rounding the amount of movement by adding figures after the rounding place of the coordinate position of the moved object in the axial feed direction at a time when the axial feed operation was started, to a value obtained by rounding the coordinate position of the moved object so that figures after the rounding place become zero.  [Fig. 5A, the snapped grid spaces reposition the object to the grid]

	Paulos teaches:
6. The control device according to claim 1, wherein the rounding processing unit is configured to perform the rounding processing for rounding the amount of movement by subtracting figures after the rounding place in the amount of movement of the moved object at the time when the axial feed operation is stopped, from a value of the coordinate position of the moved object at the time when the axial feed operation is stopped.  [Fig. 5A, the snapped grid spaces reposition the object to the grid]

	Regarding claims 7-12, these method claims recite the method for implementing the apparatus control of claims 1-6 and are rejected on the same grounds and rationale as claims 1-6 above.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY COLLINS/Examiner, Art Unit 2115